t c summary opinion united_states tax_court vernadean a pates petitioner v commissioner of internal revenue respondent docket no 5802-04s filed date vernadean a pates pro_se john f driscoll for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for the sole issue for decision is whether dollar_figure of a dollar_figure payment received by petitioner from her former employer during is excludable from gross_income under sec_104 some of the facts were stipulated those facts with the annexed exhibits are so found and are incorporated herein by reference at the time the petition was filed petitioner was a legal resident of birmingham alabama petitioner became an employee of regions bank regions in her employment with regions was mutually terminated in date pursuant to a settlement agreement and release agreement in which she received the monetary settlement that is the subject of this litigation petitioner was hired as a money transfer clerk level ii by regions in date earning dollar_figure per hour petitioner had previously worked for several banks in the area and when she left one bank to join regions the previous employer listed her 2petitioner accepted a dollar_figure settlement and dollar_figure of that amount was paid directly to her attorney for attorney’s fees in the notice_of_deficiency respondent did not determine that the dollar_figure constituted gross_income in 543_us_426 the supreme court held that attorney’s fees in a settlement recovery that is excludable from income under sec_104 constitute gross_income the attorney’s fees are deductible as an itemized_deduction respondent did not move to increase the income determination to reflect the recent decision therefore the only issue is whether the dollar_figure paid directly to petitioner is taxable as ineligible for rehire because she would not follow instructions and caused many disruptions in the work area as a money transfer clerk at regions petitioner was reviewed frequently in her first review the supervisors listed petitioner’s work as unsatisfactory noting that she often bickered with her coworkers was not always dependable and did not seem to grasp the job it was particularly noted that petitioner made multiple wire transfer errors that had they not been detected by a supervisor would have caused regions to lose several million dollars a subsequent review in date showed petitioner dealt well with customers but further stated she still needed to improve the review also noted that petitioner made many errors that caused extra work for other employees sometime in early petitioner was transferred to another department as a utility clerk petitioner considered this a demotion even though she received a slight pay increase petitioner received one negative review shortly after that transfer which noted she was still unreliable after that however petitioner received satisfactory reviews and continued to get periodic pay increases 3petitioner testified at trial that she never received pay raises from regions however she admitted during a deposition in the title vii lawsuit that she had received numerous pay raises in petitioner filed a race discrimination action against regions with the u s district_court for the northern district of alabama pursuant to title vii of the civil rights act of as amended petitioner alleged that co-workers whom she felt were less qualified were receiving jobs and promotions that she had applied for petitioner asserted this was due solely to her race african-american petitioner continued working for regions while her suit was pending in date petitioner and regions agreed to mediation which resulted in a settlement wherein regions agreed to pay petitioner dollar_figure in return for the dismissal of the title vii action and her resignation from regions petitioner received dollar_figure and her attorney received dollar_figure in fees both parties agreed to keep the terms of the settlement confidential petitioner resigned her employment and the action was dismissed by joint stipulation on date petitioner filed her federal_income_tax return timely but did not include the dollar_figure as income on her return the sole issue before the court is whether petitioner must include as gross_income the dollar_figure settlement she received from regions see supra note sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness sec_1_104-1 income_tax regs defines damages received as an amount received other than workmen’s compensation through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution amounts are excludable from gross_income only when the underlying cause of action giving rise to the recovery is based on tort or tort type rights and the damages are received on account of personal injuries or sickness 515_us_323 the flush language in sec_104 further provides that emotional distress shall not be treated as a physical injury or physical sickness sec_104 where amounts are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable from income under sec_104 504_us_229 determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part 70_f3d_34 5th cir w here an amount is paid in settlement of a case the critical question is in lieu of what was the settlement amount_paid 105_tc_396 affd 121_f3d_393 8th cir an important factor in determining the purpose of the payment is the intent of the payor 349_f2d_610 10th cir affg tcmemo_1964_33 if the payor’s intent cannot be clearly discerned from the settlement agreement the intent of the payor must be determined from all the facts and circumstances of the case including the complaint filed and details surrounding the litigation robinson v commissioner supra pincite the agreement that petitioner and regions entered into states in consideration of the promises made herein by pates employer agrees that it will pay to pates and her attorney dollar_figure for attorney’s fees and compensatory_damages for emotional distress under title vii of the civil rights act of as amended the agreement is dated date and was signed by all parties under sec_104 as amended and in effect for the mediation agreement pursuant to which the dollar_figure excluding attorney’s fees was paid to petitioner clearly was not a settlement for personal physical injuries or physical sickness but was specifically for emotional stress she sustained due to racial discrimination additionally no portion of the settlement included payment for any medical_expenses petitioner sustained or might sustain for her emotional stress accordingly the court holds that no portion of the dollar_figure settlement is excludable from gross_income respondent therefore is sustained reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent 4petitioner testified at trial that she developed narcolepsy and extreme fatigue while working at regions due to the stress of her mistreatment petitioner however did not claim physical sickness either in the language of her suit against regions or in her deposition with regions’ counsel the only physical ailments petitioner claimed during her deposition were unrelated female problems furthermore petitioner stated in her deposition that she was suing regions solely for racial discrimination
